Citation Nr: 1730798	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-13 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel


INTRODUCTION

The Veteran had active military service form March 1993 to August 1993 and from April 1997 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned in an August 2013 hearing.  The transcript of this hearing has been associated with the file and reviewed.  

In November 2014, the Board remanded the appeal for further development.


FINDING OF FACT

The weight of the evidence is against a finding that a bilateral ankle disability was manifested during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1) (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
In May 2010, VA provided proper notice to the Veteran by sending him a letter in response to his May 2010 request for entitlement to service connection for left and right ankle disabilities.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  
VA provided an examination and medical opinion for the Veteran's left and right ankle claims in June 2010. 

Following the remand directives, the AOJ scheduled the Veteran for a new VA examination in January 2015.  However, the evidence of record indicates that the Veteran cancelled that examination due to lack of transportation.  VBMS, 01/06/2015, VA 21-2507a, Request for Physical Examination at 1; VBMS, 04/24/2017 Appellate Brief (VSO IHP; Post Remand Brief; Attorney Brief) at 2.  The AOJ scheduled another VA examination in February 2015.  The Veteran did not show up for this appointment and did not provide a reason for his failure to attend the examination.  He has not made an attempt to contact VA to reschedule the examination.  

The RO issued a supplemental statement of the case in March 2015.  The Board finds that there has been substantial compliance with the Board's previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 
38 C.F.R. § 3.303 (b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; See also, Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).






III.  Factual Background

Right Ankle

Regarding the right ankle, service treatment records show that the Veteran first complained of right ankle pain in May 1993, after striking a bunk.  An x-ray did not show any evidence of a fracture, but the physician diagnosed the Veteran with soft tissue trauma and prescribed pain medication and ice therapy.  VBMS, 12/04/2014, STR - Medical, A. at 12, 39.  In November 1998, the Veteran was placed on a physical fitness profile in part due to right ankle pain.  VBMS, 12/04/2014, STR - Medical, B. at 85.  The Veteran's service treatment records also indicate that he had a right ankle sprain in 2000; however, the exact date of the injury was not clear in the records.  Id. at 58.  In response to this injury, the Veteran was again prescribed pain medication, put on a physical fitness profile, and provided with a brace.  Additionally, frequent inversion injuries of both ankles were noted in a February 2001 document pertaining mainly to the low back.

Left Ankle

Service treatment records indicate that the Veteran sought treatment for left ankle pain beginning in August 1999 due to a weight lifting injury, where he felt his ankle roll.  He was afforded a physical fitness profile due to this injury.  In September 1999, the Veteran was placed on another profile along with physical therapy, after he re-injured his left ankle during field training. VBMS, 12/04/2014, STR - Medical, B. 77, 79, 106, 108, 126.   X-ray results for his left ankle were determined to be normal in October 1999.  VBMS, 12/04/2014, STR - Medical, B. at 126.  

In February 2000, the Veteran further injured his left ankle during physical fitness training with a sprain that was treated with a brace and another physical fitness profile.  Id. at 66.




Bilateral Ankles

During a February 2001 VA examination, prior to the Veteran's separation, the Veteran described a two-year history of ankle discomfort with an easy tendency for his ankles to roll, in addition to painful inversion of both ankles.  He rated his pain as a four to five out of ten, reported using braces for physical training, and reported a negative effect on his ability to play recreational sports and physically interact with his children.  The examination did not provide an ankle disability diagnosis.  X-ray results showed that the Veteran's ankles were both normal, with full range of motion without clinical findings.  His muscle strength was 5/5.  VBMS, 04/03/2001, VA Examination 1, 2.  A military provider also noted that the VA examination showed no evidence of fracture, dislocation, arthritis, inflammatory changes, or mortise joint problems.  VBMS, 12/04/2014, STR - Medical B. at 15.

During the Veteran's February 2001, separation examination, an Army medical provider found that his lower extremities were abnormal, although it appears that she was referring to the Veteran's patella/knee issues.  Id. at 3.  Accordingly, the examiner did not provide a diagnosis of an ankle disability.  The Veteran also reported that he had frequent inversion injuries and bilateral ankle problems, to include instability.  Id. at 6, 8, 10, 11.

Post-service, in June 2010, the Veteran underwent another VA examination that again did not confirm a current diagnosis.  The examiner found the same results for both ankles:  2+ jerk, 5 dorsiflexion, 5 plantar flexion.  Range of motion and muscle tone were determined to be normal and no muscle atrophy was found.
VBMS, 6/28/10, VA Examination at 7,8.

In November 2010, the Veteran reported having constant ankle pain on a VA Rehabilitation Needs Inventory form.  VBMS, 07/23/2017, VR&E - General at 111.

During the August 2013 hearing, the Veteran testified that his ankles began to develop pain, would easily roll and swell during basic training in 1993 and progressively worsened throughout the years.  He reported pain in both ankles, but not always at the same time.  The Veteran acknowledged that he did not have a chance to get much medical care due to the fact that he had four children, was taking classes, and had demanding work hours as a nurse.  He noted that he took so much ibuprofen as a pain remedy that he believed it caused stomach issues.  He therefore switched to using Tylenol and ice.  The Veteran reported that he sometimes worked 12 hour shifts for three or four days in a row, often on his feet, exacerbating the problem.  VBMS, 12/22//2013, Legacy Content Manager Documents, Hearing Transcript, Travel Board.

IV.  Legal Analysis

The Veteran asserts that he has a current ankle disability that had its onset during military service.  

With respect to an in-service event or injury, there is no dispute that the Veteran's right and left ankle injuries were noted throughout active service.  

However, the evidence of record does not contain a current diagnosis with respect to either the left or right ankle.  See Degmetich v. Brown, 104 F.3d 1327, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran has submitted sworn testimony regarding his symptomatology.  VBMS, 12/22/2013, Legacy Content Manager Documents, Hearing Transcript, Travel Board.  The Board finds the Veteran's statements to be credible and competent, as the Veteran has trained and worked as a nurse.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, he can speak to the nature of his observable symptoms and, as a nurse would be entitled to some probative weight as to his opinion regarding the diagnosis and etiology of such symptoms.  However, the most objective medical examinations of record regarding the Veteran's ankles are the aforementioned February 2001 and June 2010 VA examinations that both determined his ankles were normal.  Additionally, the Veteran's February 2001 Exit Examination medical provider did not identify any abnormality with respect to the ankles.  It is also noted that the record reflects that the Veteran has not attended a medical appointment for his ankles since June 2010, more than seven years ago.  At hearing, the Veteran provided a reasonable explanation for his inability to seek medical treatment.  Nevertheless, the fact remains that all objective evidence from the separation examination forward fails to show a chronic disability of either ankle.  The Board finds that this evidence outweighs the Veteran's lay statements of current disability.  Moreover, the Veteran was afforded opportunities to report for examination in order to potentially establish a current diagnosis but he did not report for such scheduled examinations.  Thus, the Board must decide the claim on the evidence of record.  38 C.F.R. § 3.655.

The Board has considered all pertinent lay and medical evidence provided in the Veteran's claims file.  For the reasons provided above, the preponderance of the evidence does not support the claim of service connection for a bilateral ankle disability.


ORDER

Entitlement to service connection for a bilateral ankle disability is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


